[Cite as Rhodes v. Sinclair, 2012-Ohio-5603.]

                           STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


AL RHODES, PERSONAL          )
REPRESENTATIVE OF THE ESTATE )
OF HENRY DiBLASIO, DECEASED, )                     CASE NO.     11 MA 181
                             )
      PLAINTIFF-APPELLANT,   )
                             )
VS.                          )                     OPINION
                             )
R. ALLEN SINCLAIR, et al.,   )
                             )
      DEFENDANTS-APPELLEES.  )


CHARACTER OF PROCEEDINGS:                          Civil Appeal from Common Pleas Court,
                                                   Case No. 10CV4047.


JUDGMENT:                                          Affirmed.


APPEARANCES:
For Plaintiff-Appellant:                           Attorney Alan Matavich
                                                   205 Home Savings Bank Building
                                                   32 State Street
                                                   Struthers, Ohio 44471

For Defendants-Appellees:                          Attorney R. Allen Sinclair
                                                   11 Overhill Road
                                                   Youngstown, Ohio 44512


JUDGES:
Hon. Joseph J. Vukovich
Hon. Gene Donofrio
Hon. Mary DeGenaro


                                                   Dated: November 30, 2012
[Cite as Rhodes v. Sinclair, 2012-Ohio-5603.]
VUKOVICH, J.


        {¶1}     Plaintiff-appellant Al Rhodes, Personal Representative of the Estate of
Henry DiBlasio (referred to as DiBlasio) appeals the decision of the Mahoning County
Common Pleas Court granting summary judgment in favor of defendants-appellees
R. Allen Sinclair, et al.        The trial court determined that a complaint sounding in
creditor’s bill, R.C. 2333.01, is not the appropriate procedure for garnishment of
earned or potentially earned attorney fees paid or payable to an attorney in exchange
for legal services. For the reasons expressed below, the judgment of the trial court is
hereby affirmed.
                                      STATEMENT OF CASE
        {¶2}     The parties are in agreement that in September 2005, DiBlasio
obtained a money judgment against Sinclair in U.S. District Court, Northern District of
Ohio, in the amount of $255,000 plus interest at 3.76% and costs.
        {¶3}     In October 2010, DiBlasio filed a creditor’s bill action naming as
defendants Sinclair, a number of Sinclair’s clients who had civil actions pending in
Mahoning County Common Pleas Court, and the defendants in those actions. When
this appeal was filed Sinclair was an attorney, sole practitioner (unincorporated),
authorized to practice law in the state of Ohio.1
        {¶4}     Sinclair and some other defendants filed answers to the complaint.
Sinclair then filed a motion for summary judgment asserting that his attorney fees are
personal earnings protected by federal law that cannot be obtained en masse
through a creditor’s bill complaint. He argued that they must be garnished through
proceedings initiated under R.C 2716.01 through 2716.06.
        {¶5}     DiBlasio filed a motion in opposition to Sinclair’s motion for summary
judgment and also filed his own motion for summary judgment.               Both motions
contended that attorney fees are not “earnings” that are protected by federal law and,
as such, the entire amount of attorney fees contracted for with each client should be
applied to the judgment against Sinclair. Furthermore, DiBlasio asserted that the
garnishment proceedings under R.C. 2716.01 through 2716.06 are inapplicable

        1
         Since that time, Sinclair has resigned with discipline pending.
                                                                                       -2-

because they are designed to receive the personal earnings of a judgment debtor
who has a traditional conventional job with steady, periodic pay days and pay
checks.
       {¶6}     The magistrate reviewed the arguments and found that Sinclair was
entitled to summary judgment. It stated that a complaint sounding in creditor’s bill is
not the appropriate procedure for garnishment of earned or potentially earned
attorney fees paid or payable to an attorney in exchange for legal services. 04/07/11
J.E.
       {¶7}     DiBlasio filed timely objections to the magistrate’s decision and Sinclair
responded to those objections.       04/14/11 Objections and 04/18/11 Responses to
Objections. The trial court reviewed the objections, responses and the magistrate’s
decision.     It concluded that summary judgment for Sinclair was appropriate; the
means to garnish Sinclair’s attorney fees was not through a creditor’s bill action.
10/05/11 J.E.      It further concluded that DiBlasio’s claims against the remaining
defendants rely on the ability to sustain his claims against Sinclair. The trial court
entered judgment in favor of Sinclair and provided that there is no just cause for
delay. 10/05/11 J.E. DiBlasio timely appeals from that decision.
                                   Assignment of Error
       {¶8}     “The trial court erred in granting appellee Sinclair’s motion for summary
judgment on appellant’s creditor’s bill action.”
       {¶9}     In reviewing a summary judgment award, we apply a de novo standard
of review. Cole v. Am. Industries & Resources Corp., 128 Ohio App. 3d 546, 552, 715
N.E.2d 1179 (7th Dist.1998). Thus, we apply the same test as the trial court. Civ.R.
56(C) provides that the trial court shall render summary judgment if no genuine issue
of material fact exists and when construing the evidence most strongly in favor of the
nonmoving party, reasonable minds can only conclude that the moving party is
entitled to judgment as a matter of law. State ex rel. Parsons v. Flemming, 68 Ohio
St.3d 509, 511, 628 N.E.2d 1377 (1994).
       {¶10} There is not a dispute of facts in this case; rather the dispute is over a
legal question.     Specifically, whether a sole practitioner’s attorney fees that are
                                                                                    -3-

contracted with his/her clients is the type of interest that can be pursued by a
judgment creditor in a creditor’s bill claim under R.C. 2333.01?
      {¶11} This statute provides:

             When a judgment debtor does not have sufficient personal or
      real property subject to levy on execution to satisfy the judgment, any
      equitable interest which he has in real estate as mortgagor, mortgagee,
      or otherwise, or any interest he has in a banking, turnpike, bridge, or
      other joint-stock company, or in a money contract, claim, or chose in
      action, due or to become due to him, or in a judgment or order, or
      money, goods, or effects which he has in the possession of any person
      or body politic or corporate, shall be subject to the payment of the
      judgment by action.

R.C. 2333.01.
      {¶12} A creditor's bill action enables a judgment creditor to secure a lien on
those assets of the judgment debtor that cannot be reached by mere execution of the
judgment. Am. Transfer Corp. v. Talent Transp., Inc., 8th Dist. No. 94980, 2011-
Ohio-112, ¶ 8, citing Union Properties, Inc. v. Patterson, 143 Ohio St. 192, 54 N.E.2d
668 (1944). An action in the nature of a creditor's suit under R.C. 2333.01 is wholly
equitable in nature and, as such, permits the judgment creditor to reach equitable
assets which, by reason of uncertainties respecting title or valuation, cannot be
effectively subjected under the ordinary legal process of execution by way of
judgment liens, attachment, or garnishment. Am. Transfer Corp., citing Hoover v.
Professional & Executive Mtge. Corp., 21 Ohio App. 3d 223, 225, 486 N.E.2d 1285
(9th Dist.1985). See also Berg v. Sigcom Group, Inc., 8th Dist. No. 86180, 2005-
Ohio-6495, ¶ 13.
      {¶13} There are three elements to a claim under R .C. 2333.01: (1) the
existence of a valid judgment against a debtor, (2) the existence of an interest in the
debtor of the type enumerated in the statute, and (3) a showing that the debtor does
not have sufficient assets to satisfy the judgment against him. Am. Transfer Corp.,
                                                                                     -4-

citing Richardson v. Fairbanks, 10th Dist. No. 97APE03-384, 1997 WL 677987 (Oct.
28, 1997).
        {¶14} The parties agree that there is a valid judgment against DiBlasio. Thus,
the first element is met.    The parties disagree as to whether the two remaining
elements are met.
        {¶15} DiBlasio asserts that the interest element may be found in the fee
contracts Sinclair has with his clients. Thus, according to DiBlasio, the interest is
money contracts. He further asserts that no one knows when the fees will be paid or
how much Sinclair will receive.      He claims that this is an uncertainty that R.C.
2333.01 is designed to address.
        {¶16} Conversely, Sinclair contends that the fees he collects are his personal
earnings and the appropriate avenue is garnishment under R.C. 2716.01 et al., not a
creditor’s bill under R.C. 2333.01. He asserts that case law abundantly supports that
position. He further asserts that the federal definition of “earnings” includes attorney
fees.
        {¶17} Thus, the question we must decide is whether attorney fees are
personal earnings or wages that are subject only to garnishment, or are they some
other creature that would instead be subject to a creditor’s bill action.
        {¶18} We begin our analysis by looking at the difference between
nondiscretionary earnings and discretionary earnings as explained by our sister
district.   Discretionary income is not payment for services rendered; rather it is
payment that the worker is not automatically entitled to, such as a bonus based on
the availability of the company's profits for the year. Am. Transfer Corp., 8th Dist.
No. 94980, 2011-Ohio-112, at ¶ 14. Discretionary income is accessible only through
a creditor’s bill, but is reachable in the full amount. Harris v. Craig, 8th Dist. No.
79934, 2002-Ohio-5063, ¶ 19. Non-discretionary earnings, on the other hand, are
payments to the employee based on an amount he is entitled to for services he has
rendered. Am. Transfer Corp. Therefore, if the money being sought constituted non-
discretionary earnings, then garnishment is the proper avenue to obtain payments.
Id. at ¶ 13-14.
                                                                                        -5-

          {¶19} Furthermore, it has been explained unlike a creditor’s bill action, a
garnishment is an action at law. In re Estate of Dorothy Mason, 3d Dist. No. 5-04-01,
2004-Ohio-5644, ¶ 21. In a garnishment the judgment creditor seeks satisfaction of
his debt out of an obligation owed to the judgment debtor by a third party. Id.
          {¶20} From a review of the case law, a creditor’s bill is used in situations such
as when there is a potential settlement for insurance proceeds or an interest in an
estate. For instance, it has been explained that a legatee's interest in an estate
remains equitable, and thus only attachable through a creditor's bill, until such time
as the executor has a definite amount ready for distribution to the legatee, which that
at that point attachment may be done through garnishment. Id. at ¶ 30.
          {¶21} Thus, given the above, a creditor’s bill is not the correct means to
obtain a person’s “personal earnings.”
          {¶22} DiBlasio asserts that when looking at the Ohio statutes on garnishment,
attorney fees do not qualify as “personal earnings.”
          {¶23} R.C. 2716.01 through 2716.06 governs garnishment. R.C. 2716.01(A)
states:

                A person who obtains a judgment against another person may
          garnish the personal earnings of the person against whom judgment
          was obtained only through a proceeding in garnishment of personal
          earnings and only in accordance with this chapter.

R.C. 2716.01(A).
                “Personal earnings” is defined as:

                ’Personal earnings’ means money, or any other consideration or
          thing of value, that is paid or due to a person in exchange for work,
          labor, or personal services provided by the person to an employer.

R.C. 2716.01(C)(2).
          {¶24} DiBlasio contends that legal services are not listed and thus, do not
constitute “personal earnings.” As such, he contends that garnishment is not an
option to obtain attorney fees. A similar argument has been made when discussing a
                                                                                    -6-

real estate agent’s commission. BancOhio Natl. Bank v. Box, 63 Ohio App. 3d 704,
580 N.E.2d 23, (11th Dist.1989).
      {¶25} The Eleventh Appellate District explained that while the Ohio statute
does not appear to include the garnishment of a real estate agent’s commission, the
evaluation of the exemption claim does not end with the analysis of the statute. Id. at
706. The court found that the federal law is more restrictive; the federal Consumer
Credit Protection Act, Section 1671 et seq., Title 15, U.S.Code, had a more inclusive
definition of “earnings” than does the Ohio statute. Id. Under the federal statute,
“earnings” means “compensation paid or payable for personal services, whether
denominated as wages, salary, commission, bonus, or otherwise * * *.” Id., citing
Section 1672(a), Title 15, U.S.Code. Thus, the federal definition is more restrictive
and includes commissions. Id.
      {¶26} The Medina Municipal Court in applying the holding in BancOhio,
further explained:

             The purpose of the Consumer Credit Protection Act is to provide
      protection to debtors from having their entire source of earnings
      garnished or attached by a judgment creditor. The federal restrictions
      on garnishment apply to this proceeding. Section 1673(c), Title 15,
      U.S.Code (‘No court of * * * any State * * * may make, execute, or
      enforce any order or process in violation of this section).’ See Hodgson
      v. Cleveland Mun. Court (N.D.Ohio 1971), 27 Ohio Misc. 121, 326
F. Supp. 419.     If this court merely adopts the definition of personal
      earnings in R.C. 2716.01, which excludes real estate commissions,
      then real estate commissions become property other than personal
      earnings and the entire commission is subject to garnishment by a
      creditor. See Bank One, Cleveland, N.A. v. Lincoln Electric Co., Inc.
      (1990), 55 Ohio Misc.2d 7, 563 N.E.2d 381.

             The result of such an action places real estate salespersons in
      the position in which all of their earnings would be subject to
                                                                                    -7-

      garnishment or attachment by a judgment creditor in contravention of
      the Consumer Credit Protection Act.

Smythe Cramer Co. v. Guinta, 116 Ohio Misc. 2d 20, 22-23, 762 N.E.2d 1083
(M.C.2001).
      {¶27} The court then adopted the holding in BancOhio and found that real
estate commissions are personal earnings subject to garnishment. Id.
      {¶28} While these are not attorney fees cases, they do demonstrate that there
appears to be disfavor in attaching through a creditor’s bill the entire earnings of an
unincorporated sole practitioner.
      {¶29} This view is supported by a decision out of the United States
Bankruptcy Court, Southern District of Ohio.          In re Jones, 318 B.R. 841
(Bankr.S.D.Ohio 2005).

              In the definitions section, the CCPA provides a broad definition
      of ‘earnings’ encompassing ‘compensation paid or payable for personal
      services, whether denominated as wages, salary, commission, bonus,
      or otherwise * * *.’ 15 U.S.C. § 1672. The various forms of payment for
      personal services described and the use of the language ‘or otherwise’
      indicates a broad protection of earnings for personal services in
      whatever form they are paid. Id.; In re Pruss, 235 B.R. 430, 433–34
      (8th Cir. BAP 1999), vacated following dismissal of bankruptcy case,
      229 F.3d 1197 (8th Cir.2000), 255 B.R. 314 (8th Cir. BAP 2000).

              Although the Pruss opinion of the Eight Circuit Bankruptcy
      Appellate Panel was vacated following the dismissal of the underlying
      bankruptcy case leaving it with no effect as law, the reasoning of this
      court is compelling. In Pruss, the Eighth Circuit Bankruptcy Appellate
      Panel was faced with the issue of whether an attorney who had filed for
      bankruptcy protection could claim an exemption in accounts receivable
      under the garnishment protection laws of Nebraska that were modeled
      after the CCPA. 235 B.R. at 432–33.        The court reviewed the
      garnishment statute's definition of earnings, which was identical to the
                                                                                  -8-

      definition of earnings in the CCPA.       The court concluded that the
      definition was broad enough to encompass and protect an attorney's
      accounts receivable to the extent they were payment for personal
      services.    Id. at 433.   The court noted that although the accounts
      receivable were not salary or wages in the traditional sense, they were
      ‘earnings’ to the extent they were fees generated by the attorney for the
      performance of legal services. Id.

             Furthermore, the Pruss majority rejected the minority's reliance
      on the definition of ‘disposable earnings’ to exclude independent
      contractors. First, the majority concluded that the term ‘disposable
      earnings’ was used in the garnishment statute only to determine that
      part of a person's compensation that was subject to garnishment and
      not what categories of compensation are protected in the first place. Id.
      at 434.     Second, that part of the definition of ‘disposable earnings’
      limiting it to earnings leftover after deducting those amounts ‘required
      by law’ did not serve to exclude independent contractors or self-
      employed individuals.      Id. at 435.   Although such workers lack an
      employer who is required to withhold amounts from the workers'
      earnings, the ‘absence of withholding does not preclude a self-
      employed individual from the benefits of the garnishment exemption
      statute.’ Id. To hold otherwise would create the ‘absurd result that, in
      the case of an attorney, the exemption would be available to a sole
      practitioner who works through his or her own professional corporation
      but would not be available to the sole practitioner who avoids the
      mechanics of incorporation.’ Id.

Id. at 849-850.
      {¶30} The court favorably cited the BancOhio opinion and found that the
language of the CCPA supports its application to independent contractors, meaning
earnings encompass compensation for personal services in whatever form that
compensation takes. Id.
                                                                                     -9-

      {¶31} That said, there is one case in Ohio where a creditor’s bill was used to
obtain attorney fees. Huntington Center Assoc. v. Schwartz, Warren & Ramirez, 10th
Dist. No. 00AP-35, 2000 WL 1376524. In that case, Kelm resigned as a partner from
the firm of Schwartz, Warren & Ramirez (SWR).           Several clients of the SWR
partnership terminated their relationship with SWR and became Kelm’s clients. Kelm
negotiated a written agreement with SWR where he owed SWR a portion of the
attorney fees and expenses recovered on pending matters in which SWR had
formerly been legal counsel.     SWR leased space from Huntington Center and
Huntington Center obtained a judgment against SWR for past due rent.               In an
attempt to obtain the judgment, Huntington Center filed a creditor’s bill seeking to
attach the attorney fees SWR would collect from Kelm pursuant to the written
agreement between Kelm and SWR.
      {¶32} The appellate court found a creditor’s bill was appropriate and found
that attorney fees were included in those types of interest that can be attached under
R.C. 2333.01:

              Appellants argue that appellee failed to establish the second
      element of a creditor's bill for a variety of reasons. Appellants contend
      that the interest at issue attorney fees and expenses that Kelm may
      recover from litigation initiated on behalf of the Kelm clients-is not the
      type of interest enumerated in the statute.       This court concludes,
      however, that R.C. 2333.01 is broad enough to include future attorney
      fees and expenses. The contractual agreement between Kelm and the
      SWR partnership provides the partnership with a claim for a share of
      fees.     See Gem Savings Assn. v. Foreman (Apr. 18, 1986),
      Montgomery App. No. CA-9667, unreported (noting that, under R.C.
      2333.01, ‘[t]he term “claim” is comprehensive, and would embrace a
      demand for money in varied forms, whether on contract, express or
      implied’). The claim could extend to the Kelm clients should they fail to
      pay fees to Kelm as might be required by law.

Id.
                                                                                        -10-

       {¶33} Thus, this case does permit a creditor’s bill to obtain attorney fees.
However, it is distinguishable because the attorney fees are being obtained from a
written contract of settlement. It was the agreement of SWR and Kelm that when
Kelm left the firm and took some of the clients, SWR would still get a portion of the
attorney fees on pending matters in which SWR had been counsel. This is not in
essence personal earnings, but rather is a settlement agreement, like insurance
proceeds or a disbursement from an estate.
       {¶34} When reviewing all of the above, we hold that in this instance a
creditor’s bill cannot be used to garnish all of the sole practitioner’s fees obtained for
legal services. That said, DiBlasio’s frustration is warranted. From the record it
appears that Sinclair is not going to pay the judgment willingly. A Texas appellate
court has explained that obtaining a judgment from a sole practitioner is difficult
because the sole practitioner’s income comes from retainer fees and billing at an
hourly rate; “Income of this nature, attorney fees, is inherently difficult to get to satisfy
a judgment.”      Hennigan v. Hennigan, 666 S.W.2d 322, 324 (Tex.App.1984)
(discussing the appointment of a receiver). Id.
       {¶35} In conclusion, considering all of the above, the judgment of the trial
court is hereby affirmed. Attorney fees earned as a result of legal representation,
even when secured by a written fee agreement, are earnings as contemplated by 15
U.S.C. 1671(a) and, as such, are protected by federal law.         Therefore, a complaint
sounding in creditor’s bill is not the appropriate procedure for garnishment of earned
or potentially earned attorney fees paid or payable to an attorney in exchange for
legal services. See also 10/05/11 J.E.

Donofrio, J., concurs.
DeGenaro, J., concurs.